UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08397 The Marsico Investment Fund (Exact name of Registrant as specified in charter) 1200 17th Street, Suite 1600 Denver, Colorado80202 (Address of principal executive offices) (Zip code) Christopher J. Marsico The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, Colorado80202 (Name and address of agent for service) Copies to: Sander M. Bieber, Esq. Dechert LLP 1treet, N.W. Washington, D.C.20006 Registrant's telephone number, including area code:(303) 454-5600 Date of fiscal year end: September 30 Date of reporting period: March 31, 2013 Item 1. Reports to Stockholders SEMI-ANNUAL REPORT MARCH 31, 2013 APRIL 2013 DEAR SHAREHOLDER: Enclosed is your semi-annual report for The Marsico Investment Fund, encompassing the six-month fiscal period from October 1, 2012 to March 31, 2013. The purpose of this report is to provide a review of the Marsico Funds’ six-month investment results by discussing what we believe were the main areas that impacted performance – including the macroeconomic environment, sector and industry positioning, and individual stock selection – as compared to the Funds’ performance benchmark indexes. For updated information regarding the market environment and the Funds’ overall investment postures and performance, please refer to the Funds’ most recent monthly fact sheets and quarterly investment updates, which are available under the name of each Fund on the Funds’ website at www.marsicofunds.com. TABLE OF CONTENTS KEY FUND STATISTICS 2 MARKET ENVIRONMENT 5 MARSICO FOCUS FUND Investment Review 6 Fund Overview 9 Schedule of Investments 10 MARSICO GROWTH FUND Investment Review 6 Fund Overview 11 Schedule of Investments 12 MARSICO 21st CENTURY FUND Investment Review 14 Fund Overview 16 Schedule of Investments 17 MARSICO INTERNATIONAL OPPORTUNITIES FUND Investment Review 19 Fund Overview 21 Schedule of Investments 22 MARSICO FLEXIBLE CAPITAL FUND Investment Review 24 Fund Overview 26 Schedule of Investments 27 MARSICO GLOBAL FUND Investment Review 29 Fund Overview 31 Schedule of Investments 32 FINANCIAL STATEMENTS 34 NOTES TO FINANCIAL STATEMENTS 44 EXPENSE EXAMPLE 53 CONSIDERATION OF INVESTMENT ADVISORY AGREEMENTS 54 OTHER INFORMATION 57 1 KEY FUND STATISTICS (UNAUDITED) Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund MFOCX MGRIX MXXIX For additional disclosures, please see page 9. For additional disclosures, please see page 11. For additional disclosures, please see page 16. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.34% TOTAL ANNUAL OPERATING EXPENSES* 1.35% TOTAL ANNUAL OPERATING EXPENSES* 1.42% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS GILEAD SCIENCES, INC. 5.71% GILEAD SCIENCES, INC. 5.25% BIOGEN IDEC INC. 3.77% BIOGEN IDEC INC. 5.43% BRISTOL-MYERS SQUIBB COMPANY 4.38% GILEAD SCIENCES, INC. 3.72% BRISTOL-MYERS SQUIBB COMPANY 4.72% BIOGEN IDEC INC. 4.29% MONSANTO COMPANY 3.42% VISA, INC. - CL. A 4.42% EBAY, INC. 4.27% LOWE'S COMPANIES, INC. 3.26% EBAY, INC. 4.35% GOOGLE, INC. - CL. A 3.12% PRECISION CASTPARTS CORP. 3.06% For additional disclosures about the Marsico Funds, please see page 4. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. 2 KEY FUND STATISTICS (UNAUDITED) Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund MIOFX MFCFX MGLBX For additional disclosures, please see page 21. For additional disclosures, please see page 26. For additional disclosures, please see page 31. PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) PERFORMANCE COMPARISON(1) TOTAL ANNUAL OPERATING EXPENSES* 1.65% NET EXPENSES*† 1.60% TOTAL ANNUAL OPERATING EXPENSES* 1.44% TOTAL ANNUAL OPERATING EXPENSES* 1.71% NET EXPENSES*† 1.61% SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) SECTOR ALLOCATION(2) TOP FIVE HOLDINGS TOP FIVE HOLDINGS TOP FIVE HOLDINGS LIBERTY GLOBAL, INC. SERIES C 3.25% LIBERTY GLOBAL, INC. SERIES C 4.39% ROCHE HOLDING AG 4.95% ROCHE HOLDING AG 2.99% AUTOZONE, INC. 4.08% ROLLS-ROYCE HOLDINGS PLC 4.58% NESTLÉ S.A. 2.93% LOWE'S COMPANIES, INC. 3.95% BIOGEN IDEC INC. 3.90% DIAGEO PLC 2.73% MONDELEZ INTERNATIONAL, INC. - CL. A 3.76% EBAY, INC. 3.76% TELECITY GROUP PLC 2.72% UNITED RENTALS, INC. 2.97% GOOGLE, INC. - CL. A 3.62% Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. 3 KEY FUND STATISTICS (UNAUDITED) ADDITIONAL DISCLOSURES ABOUT THE MARSICO FUNDS * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013. The information may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of each of the International Opportunities Fund and the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of each Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from a Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to that Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004), the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through March 2013), the Flexible Capital Fund (for the period prior to February 1, 2011), and the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through March 2013) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. The performance returns for the 21st Century Fund (for the period beginning April 2004 through January 2005), the International Opportunities Fund (for the period beginning October 2004 through December 2005), and the Global Fund (for the one-month period June 2009) would have been higher but for the reimbursement of fees waived previously. Sector weightings represent the percentage of the respective Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 4 MARKET ENVIRONMENT MARKET ENVIRONMENT: OCTOBER 2012 – MARCH 2013 (UNAUDITED) Equities markets were able to surmount policy-related uncertainty and responded favorably to a variety of stabilizing and improving economic data and ultra-accommodative central bank policy around the globe. Stocks posted solid gains for the six-month fiscal period ended March 31, 2013, albeit with considerable intra-period volatility. US equities were pressured by a tightly-contested, contentious Presidential election and worries regarding the “fiscal cliff” tax increases and spending cut machinations in Washington. However, those negative forces were counterbalanced by a number of solid corporate earnings reports and generally improving economic data. The market was buoyed by optimism that the US housing recovery is entrenched and that employers are starting to hire again. The S&P 500 Index ended the period at 1,569, eclipsing its previous nominal high of 1,565 set on October 9, 2007. At March 31, 2013, the index had recouped its entire decline associated with the financial crisis and recession, and ended up 132% (on a price return basis) since the low of 677 reached on March 9, 2009. Central bank intervention remained at the forefront. Federal Reserve Chairman Ben Bernanke and European Central Bank President Mario Draghi made it clear that they continue to support accommodative monetary policies. Based on the significant increase in assets on central bank balance sheets, it appears that many of the world’s central bankers have joined the fight against deflation. The newest entrant to the fray, the Bank of Japan, vowed to double its holdings of government bonds and double the amount of yen circulating in the economy. Such policy moves, in our view, seemed to overshadow troubles such as Cyprus’s banking crisis, an inconclusive Italian election and continued political discord in Washington. As depicted in the table below, developed market equities posted strong returns for the six-month period ended March 31, 2013, while emerging markets experienced muted gains: Index Name(1) Universe of Equities Represented Six-Month Total Return US S&P 500 US large-capitalization equities +10.19% Russell 3000 US publicly-traded equities of all sizes +11.35% Russell 2000 US small-capitalization equities +14.48% Russell Mid-Cap US medium-capitalization equities +16.21% Index Name(1) Universe of Equities Represented Six-Month Total Return INTERNATIONAL MSCI EAFE (US$) Equities in developed international equity markets, including Japan, Western Europe, and Australasia +12.04% MSCI Emerging Markets (US$) Equities in developing international equity markets, including China, India, Eastern Europe, and Latin America +3.86% MSCI ACWI (US$) Equities in the global developed and emerging markets +9.57% In terms of the underlying dynamics of US equity market performance, small- and mid-capitalization stocks outperformed large-capitalization stocks. In emerging markets, concerns regarding slower growth and rising inflation resulted in relatively weak performance. China’s industrial production showed signs of slowing during the period, leading investors to question the direction of the Chinese economy going forward. India’s economy appeared to be on track to register its slowest growth rate in more than a decade. Brazil, meanwhile, has been challenged by rising inflation and high levels of consumer debt. From a currency perspective, a number of major foreign currencies experienced sizeable fluctuations. One of the most notable was the weakening of the Japanese yen. Newly-elected Japanese officials took steps to weaken the yen in an effort to help stimulate Japan’s economy. The euro generally strengthened intra-period before moving lower as compared to the US dollar during the last two months of the reporting period. The US dollar, meanwhile, moved higher as compared to major world currencies during the late-stages of the reporting period. An appreciating US dollar dampened returns of US investors in foreign securities. THE MARSICO INVESTMENT TEAM All indices are unmanaged and investors cannot invest directly in an index. 5 FOCUS FUND & GROWTH FUND INVESTMENT REVIEW BY TOM MARSICO AND CORALIE WITTER (UNAUDITED) The Marsico Focus Fund and the Marsico Growth Fund generated total returns of +9.65% and +8.51%, respectively, for the six-month fiscal period ended March 31, 2013. While the Funds posted strong gains, both Funds’ performance lagged their benchmark index, the S&P 500 Index, which had a total return of +10.19% for the six-month period ended March 31, 2013. Please see the Funds’ Overviews for more detailed information about each Fund’s longer-term performance for various periods ended March 31, 2013. The performance data for the Funds quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Funds are intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Funds may not necessarily hold these securities or investments today. Please see the accompanying Schedules of Investments for the percentage of each Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Focus Fund is non-diversified and may hold fewer securities than a diversified fund because it is permitted to invest a greater percentage of its assets in a smaller number of securities. Holding fewer securities increases the risk that the value of the Fund could go down because of the poor performance of a single investment. The Funds and the stocks and markets in which they invest are subject to general risks that include periods of turbulence, instability, decline, and cyclical change, and that investors may continue to avoid investments in equity securities generally. Please see the Prospectus for more information. The Focus Fund and the Growth Fund often invest in similar growth companies. Their performance may differ at times, however, because of a variety of factors. Among other factors, the Focus Fund is a non-diversified mutual fund that may invest in a more concentrated portfolio and may hold the securities of fewer issuers than the Growth Fund. As a result, the Focus Fund may hold some securities that are different from those held by the Growth Fund, and may be more exposed to individual stock volatility than the Growth Fund or other mutual funds that invest in a larger number of securities. FOCUS FUND The Marsico Focus Fund moderately underperformed the S&P 500 Index for the six-month fiscal period ended March 31, 2013. Stock selection in the Consumer Discretionary and Financials sectors, as defined under the Global Industry Classification Standard (“GICS”)(2), constituted primary detractors from performance. Several of the Fund’s primary performance detractors included positions in “value proposition” retailers such as Dollar General Corporation (-15% prior to being sold) and The TJX Companies, Inc. (+5%) whose returns did not keep up with the +14% return of the S&P 500 Index Consumer Discretionary sector. Retailing companies, especially those with a globally-oriented business model, were challenged by the potential impact of slowing economic activity levels in general and more subdued consumer discretionary spending in particular. Other laggards within the sector included restaurant companies Chipotle Mexican Grill, Inc. (+3%) and McDonald’s Corporation (+10%). The collective return of the Fund’s Financials positions, +10%, lagged the +18% return of the S&P 500 Index Financials sector. U.S. Bancorp (-3%) declined prior to being sold from the Fund. An underweight allocation to the strong-performing sector further hampered performance results. Certain individual holdings adversely impacted results, including Mead Johnson Nutrition Company (-19%), Express Scripts Holding Company (-15%) and VMware, Inc. – Cl. A (-20%). All three positions posted double-digit negative returns and were sold from the Fund during the period. 6 FOCUS FUND & GROWTH FUND The Fund’s performance was aided by stock selection and overweight allocation to the Health Care sector. The Fund’s Health Care positions posted a collective return of +23% and significantly surpassed the +16% return of the respective benchmark index sector. A number of the Fund’s pharmaceuticals and biotechnology holdings generated strong returns including Gilead Sciences, Inc. (+47%), Biogen Idec Inc. (+29%), Celgene Corporation (+25%) and Bristol-Myers Squibb Company (+24%). The Fund further benefitted from having an overweight allocation to Health Care, as it was a strong-performing sector of the S&P 500 Index. Stock selection in the Information Technology and Materials sectors also buoyed the Fund’s results. Apple, Inc. was the largest constituent of the S&P 500 Index and was also a significant holding in the Fund early in the reporting period. The Fund began selling Apple in the second half of 2012 and sold completely out of the stock in January 2013. Though Apple declined -27% prior to being sold from the Fund, the Fund’s performance benefitted from selling Apple before further stock price declines. We felt Apple’s product pipeline was lacking a major catalyst and, perhaps more importantly, believed that the company may not have recurring revenues. Financial transaction processor Visa, Inc. – Cl. A (+27%) was another leading contributor to Fund performance in the Information Technology sector. Within Materials, agricultural materials company Monsanto Company (+17%) was a strong performer as it benefitted from increased use of its US corn and soybean products, as well as strong performance in its international seeds business. From a sector allocation standpoint, the Fund benefitted from having a significant overweight allocation to the strong-performing Consumer Discretionary sector while refraining from investments in the Telecommunication Services sector, which was a weak-performing sector of the S&P 500 Index. During the period, the Fund reduced its exposure to the Information Technology and Consumer Discretionary sectors while increasing its allocations to the Financials, Energy, Industrials, Health Care and Consumer Staples sectors. GROWTH FUND The Marsico Growth Fund underperformed the S&P 500 Index and shared several of the Focus Fund’s performance attributes for the six-month fiscal period ended March 31, 2013. The Growth Fund’s Financials holdings posted an aggregate return of +7% and lagged the +18% return of the S&P 500 Index Financials sector. Financials was the strongest-performing sector of the benchmark index, and the Fund’s underweight allocation to the sector further detracted from performance. Stock selection in the Consumer Discretionary and Energy sectors was also weak. Discount retailer Dollar General Corporation (-16% prior to being sold) and athletic apparel company lululemon athletica, inc. (-15%) posted disappointing returns. National Oilwell Varco, Inc., a provider of equipment for oil and gas drilling and production, slid -17% and was sold from the Fund. Other individual holdings also weighed on results, including software firm VMware, Inc. – Cl. A (-38%), pharmacy benefit company Express Scripts Holding Company (-15%) and nutritional products company Mead Johnson Nutrition Company (-18%). All three positions were sold from the Fund prior to period-end. At times during the period, the Growth Fund held a slightly elevated level of cash. The uninvested cash weighed on performance to some degree as the equity market posted gains. (The Fund’s benchmark index holds no cash.) There were several positive performance factors for the Fund. Stock selection in the Materials and Health Care sectors contributed to Fund results. Within Materials, specialty chemical firm LyondellBasell Industries N.V. – Cl. A (+30%) and agricultural materials company Monsanto Company (+17%) were strong performers. LyondellBasell’s ethylene margins increased during the period, driven by lower feedstock costs in the US, as ethane supply continued to outpace demand. Monsanto benefitted from increased use of its US corn and soybean products, as well as strong performance in its international seeds business. Leading Health Care holdings included drug companies Gilead Sciences, Inc. (+46%), Biogen Idec Inc. (+29%) and Bristol-Myers Squibb Company (+23%). 7 FOCUS FUND & GROWTH FUND Like the Focus Fund, the Growth Fund was aided by having a significant portion of its net assets invested in the strong-performing Consumer Discretionary sector while refraining from investments in the weak-performing Telecommunication Services sector. Also similar to the Focus Fund, the Growth Fund benefitted from selling its position in Apple, Inc. (-23%) during the period. Other individual holdings making meaningful positive contributions to performance included media company CBS Corporation – Cl. B (+30%) and financial transaction processor Visa, Inc. – Cl. A (+27%). During the period, the Fund increased its exposure to the Industrials, Health Care and Financials sectors while paring back its exposure to the Information Technology, Energy, Consumer Discretionary and Consumer Staples sectors. Fiscal Period-End Investment Posture As of March 31, 2013, the Focus Fund’s and the Growth Fund’s largest sector allocations included Consumer Discretionary, Information Technology, Health Care, Financials and Industrials. The Funds had no exposure to the Utilities and Telecommunication Services sectors. Sincerely, THOMAS F. MARSICO CORALIE T. WITTER, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. Regarding GICS data cited throughout this report, the Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s (“S&P”) and is licensed for use by Marsico Capital Management, LLC (“MCM”). Neither MSCI, S&P, nor MCM or any third party involved in compiling GICS makes any express or implied warranties or representations with respect to such standard or classification (or the results from use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. MSCI, S&P, MCM, and any of their affiliates or third parties involved in compiling GICS shall not have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 8 FOCUS FUND OVERVIEW March 31, 2013 (Unaudited) The Focus Fund invests primarily in the common stocks of large companies, normally a core position of 20–30 common stocks that are selected for their long-term growth potential. TOTAL ANNUAL OPERATING EXPENSES* 1.34% NET ASSETS $871,592,681 NET ASSET VALUE PER SHARE $19.32 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GILEAD SCIENCES, INC. 5.71% BIOGEN IDEC INC. 5.43% BRISTOL-MYERS SQUIBB COMPANY 4.72% VISA, INC. - CL. A 4.42% EBAY, INC. 4.35% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 9 SCHEDULE OF INVESTMENTS MARSICO FOCUS FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Apparel Retail The TJX Companies, Inc. Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Spon. ADR Cable & Satellite Comcast Corporation - Cl. A Casinos & Gaming Wynn Resorts Ltd. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B Health Care Equipment Intuitive Surgical, Inc.* Home Improvement Retail Lowe's Companies, Inc. The Home Depot, Inc. Hypermarkets & Super Centers Wal-Mart Stores, Inc. Internet Software & Services eBay, Inc.* Equinix, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A COMMON STOCKS (continued) Multi-Line Insurance American International Group, Inc.* $ % Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Pharmaceuticals Bristol-Myers Squibb Company Railroads Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Specialized REITs American Tower Corporation - Cl. A TOTAL COMMON STOCKS (Cost $652,228,700) SHORT-TERM INVESTMENTS State Street Institutional U.S. Government Money Market Fund, 0.039% TOTAL SHORT-TERM INVESTMENTS (Cost $11,546,751) TOTAL INVESTMENTS (Cost $663,775,451) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 10 GROWTH FUND OVERVIEW March 31, 2013 (Unaudited) The Growth Fund invests primarily in the common stocks of large companies that are selected for their long-term growth potential. The Growth Fund will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.35% NET ASSETS $653,031,284 NET ASSET VALUE PER SHARE $22.46 GROWTH OF $10,000(1) PERFORMANCE COMPARISON SECTOR ALLOCATION(2) TOP FIVE HOLDINGS GILEAD SCIENCES, INC. 5.25% BRISTOL-MYERS SQUIBB COMPANY 4.38% BIOGEN IDEC INC. 4.29% EBAY, INC. 4.27% GOOGLE, INC. - CL. A 3.12% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. This chart assumes an initial investment of $10,000 made on March 31, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 11 SCHEDULE OF INVESTMENTS MARSICO GROWTH FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Rolls-Royce Holdings PLC* Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods lululemon athletica, inc.* Application Software Intuit, Inc. Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Spon. ADR Broadcasting CBS Corporation - Cl. B Cable & Satellite Comcast Corporation - Cl. A Liberty Global, Inc. - Cl. A* Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Communications Equipment Motorola Solutions, Inc. QUALCOMM, Inc. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance American Express Company Data Processing & Outsourced Services Visa, Inc. - Cl. A Diversified Banks Wells Fargo & Company Fertilizers & Agricultural Chemicals Monsanto Company Footwear NIKE, Inc. - Cl. B COMMON STOCKS (continued) Health Care Equipment Intuitive Surgical, Inc.* $ % Home Improvement Retail Lowe's Companies, Inc. The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers Wal-Mart Stores, Inc. Industrial Conglomerates Danaher Corporation Industrial Machinery Pentair Ltd. Internet Retail priceline.com, Inc.* Internet Software & Services eBay, Inc.* Equinix, Inc.* Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Multi-Line Insurance American International Group, Inc.* Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Pharmaceuticals Bristol-Myers Squibb Company Railroads CSX Corporation Union Pacific Corporation Restaurants Chipotle Mexican Grill, Inc.* McDonald's Corporation Starbucks Corporation Specialized REITs American Tower Corporation - Cl. A * Non-income producing. See notes to financial statements. 12 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Trading Companies & Distributors United Rentals, Inc.* $ % W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $482,224,779) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $19,192,790) TOTAL INVESTMENTS (Cost $501,417,569) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 13 21st CENTURY FUND INVESTMENT REVIEW BY BRANDON GEISLER (UNAUDITED) The Marsico 21st Century Fund posted a return of +8.57% for the six-month fiscal period ended March 31, 2013. The Fund underperformed the S&P 500 Index, the Fund’s benchmark index, which had a total return of +10.19% over the same time period. For comparison, the Russell 3000 Index, a proxy for the performance of all publicly-traded US equity securities including smaller capitalization companies (which may be a useful representation of the Fund’s ability to invest across the entire market capitalization spectrum), had a total return of +11.35%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund and the stocks and markets in which it invests are subject to general risks that include periods of turbulence, instability, decline, and cyclical change, and that investors may continue to avoid investments in equity securities generally. Please see the Prospectus for more information. Stock selection in several sectors contributed to the Fund’s underperformance versus its benchmark index. The Fund’s Financials holdings gained +6% in aggregate; however, that return did not keep pace with the +18% return of the S&P 500 Index Financials sector returns. Two banks, Capital One Financial Corporation (-3%) and The PNC Financial Services Group, Inc. (-16%), were primary detractors within the sector. The Fund sold its position in PNC Financial Services during the period. As Financials was a strong-performing sector of the benchmark index, the Fund’s performance was also hurt by having an underweight allocation to the sector. Several of the Fund’s Information Technology positions posted weak returns. Enterprise technology company Fusion-io, Inc. slid -36% and was sold from the Fund. Software companies VMware, Inc. – Cl. A (-31% prior to being sold) and Red Hat, Inc. (-11%) also sustained double-digit stock price declines. Stock selection in Energy and Consumer Discretionary detracted from performance. Energy firm National Oilwell Varco, Inc. declined -17% prior to being sold from the Fund. In Consumer Discretionary, retailers Ulta Salon, Cosmetics & Fragrance, Inc. (-17% prior to being sold) and Ross Stores, Inc. (-6%) posted negative returns. The Fund benefitted from stock selection and an overweight allocation to the Industrials sector. Capital goods companies Precision Castparts Corp. (+16%) and WESCO International, Inc. (+30% prior to being sold) and railroad operator Genesee & Wyoming, Inc. – Cl. A (+35%) each experienced strong stock price appreciation. Industrials was a strong-performing sector of the S&P 500 Index with a return of +15%, and the Fund did well by having approximately double the exposure to the Industrials sector as compared to the benchmark index for a portion of the period. Fund results also were aided by stock selection in the Materials, Health Care and Consumer Staples sectors. Within Materials, specialty chemical company LyondellBasell Industries N.V. – Cl. A (+30%) was a material positive contributor. Leading Health Care holdings included Gilead Sciences, Inc. (+31%) and Biogen Idec Inc. (+30%). Green Mountain Coffee Roasters, Inc., a Consumer Staples holding, rose +24%. During the reporting period, the Fund increased its allocations to the Industrials, Consumer Staples and Consumer Discretionary sectors. Allocations to the Information Technology, Energy and Financials sectors were reduced. 14 21st CENTURY FUND Fiscal Period-End Investment Posture As of March 31, 2013, the Fund’s primary economic sector allocations included Consumer Discretionary, Industrials, Information Technology and Health Care. The Fund had no investments in the Utilities and Telecommunication Services sectors. Sincerely, BRANDON A. GEISLER PORTFOLIO MANAGER Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to March 31, 2004, the performance returns for the 21st Century Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 15 21st CENTURY FUND OVERVIEW March 31, 2013 (Unaudited) The 21st Century Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 50 common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.42% NET ASSETS $301,155,781 NET ASSET VALUE PER SHARE $15.46 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS BIOGEN IDEC INC. 3.77% GILEAD SCIENCES, INC. 3.72% MONSANTO COMPANY 3.42% LOWE'S COMPANIES, INC. 3.26% PRECISION CASTPARTS CORP. 3.06% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the 21st Century Fund (for the period prior to March 31, 2004) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning April 2004 through January 2005, performance returns for the 21st Century Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 16 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % TransDigm, Inc. Apparel Retail Foot Locker, Inc. Ross Stores, Inc. Apparel, Accessories & Luxury Goods Ralph Lauren Corporation - Cl. A Application Software salesforce.com, inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail Monro Muffler Brake, Inc. Biotechnology Alkermes PLC* Biogen Idec Inc.* BioMarin Pharmaceutical, Inc.* Gilead Sciences, Inc.* Cable & Satellite Liberty Global, Inc. Series C* Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Data Processing & Outsourced Services FleetCor Technologies, Inc.* MasterCard, Inc. - Cl. A Distillers & Vintners Constellation Brands, Inc. - Cl. A* Diversified Support Services Copart, Inc.* Fertilizers & Agricultural Chemicals Monsanto Company General Merchandise Stores Dollar Tree, Inc.* COMMON STOCKS (continued) Health Care Equipment Hologic, Inc.* $ % Intuitive Surgical, Inc.* Home Improvement Retail Lowe's Companies, Inc. Hotels, Resorts & Cruise Lines Norwegian Cruise Line Holdings Ltd.* Household Products Church & Dwight Company, Inc. Industrial Machinery Pentair Ltd. Internet Retail Expedia, Inc. Internet Software & Services Equinix, Inc.* Facebook, Inc. - Cl. A* Google, Inc. - Cl. A* VeriSign, Inc.* Yahoo!, Inc.* Investment Banking & Brokerage Morgan Stanley IT Consulting & Other Services Accenture plc - Cl. A Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Halliburton Company Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Pinnacle Foods, Inc.* Railroads Genesee & Wyoming, Inc. - Cl. A* Regional Banks BankUnited, Inc. City National Corporation Columbia Banking System, Inc. Research & Consulting Services IHS, Inc. - Cl. A* Nielsen Holdings N.V. * Non-income producing. See notes to financial statements. 17 SCHEDULE OF INVESTMENTS MARSICO 21st CENTURY FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Restaurants Chipotle Mexican Grill, Inc.* $ % Dunkin' Brands Group, Inc. McDonald's Corporation Specialized REITs American Tower Corporation - Cl. A Specialty Stores Tractor Supply Company Systems Software Red Hat, Inc.* Trading Companies & Distributors MRC Global, Inc.* United Rentals, Inc.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $229,594,852) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $4,125,273) TOTAL INVESTMENTS (Cost $233,720,125) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 18 INTERNATIONAL OPPORTUNITIES FUND INVESTMENT REVIEW BY JIM GENDELMAN AND MUNISH MALHOTRA (UNAUDITED) The Marsico International Opportunities Fund posted a total return of (US$) +10.88% for the six-month fiscal period ended March 31, 2013. The Fund underperformed the MSCI EAFE Index, which we consider to be the Fund’s benchmark index and which had a total return of (US$) +12.04%. Please see the Fund Overview for more detailed information about the Fund’s longer-term performance for various time periods ended March 31, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund and the stocks and markets in which it invests are subject to other general risks that include periods of turbulence, instability, decline, and cyclical change, and that investors may continue to avoid investments in equity securities generally. Please see the Prospectus for more information. The Fund’s underperformance versus its benchmark index was primarily attributable to stock selection in several sectors. Several of the Fund’s Information Technology holdings posted weak returns and accounted for some of the shortfall relative to the benchmark index. Chinese Internet services company Baidu, Inc. Spon. ADR (-27%), Japanese ecommerce company DeNA Co., Ltd. (-16%) and imaging products company HOYA CORPORATION (-15% prior to being sold) each registered sizeable stock price declines. Stock selection and an underweight allocation to the Financials sector also impaired performance. Financials was a strong-performing sector of the MSCI EAFE Index with a return of +17%. The Fund’s performance was penalized by being significantly underweight the sector as compared to the benchmark index. Additionally, several of the Fund’s Financials positions struggled, most notably Brazilian real estate company BR Malls Participacoes S.A. (-11%). Several of the Fund’s holdings in the Energy and Telecommunication Services sectors declined sharply. Oil and gas exploration company Tullow Oil PLC (-17%) and mobile phone operator Millicom International Cellular S.A. (-17% prior to being sold) each had a material, negative effect on performance results. While some of the Fund’s holdings in the Consumer Discretionary and Health Care sectors posted positive absolute returns, their results significantly lagged the overall return of the benchmark index. Japanese ecommerce retailer Rakuten, Inc. gained just 0.01% and detracted from relative performance. In Health Care, Perrigo Company, manufacturer of store-branded over-the-counter medications, garnered a return of +2% and significantly lagged the +14% return of the MSCI EAFE Index Health Care sector. The Fund’s sector allocations generally aided performance as compared to the benchmark index. Consumer Discretionary and Information Technology were strong-performing sectors of the MSCI EAFE Index, and the Fund did well by having a significant portion of its net assets invested in the sectors. The Fund’s performance was also buoyed by having few investments in Utilities, Energy and Materials, as these were some of the weakest-performing sectors of the benchmark index. The Fund benefitted from strong performance by a few of its individual holdings. Semiconductor company ARM Holdings PLC (+48%), specialty chemicals company LyondellBasell Industries N.V. – Cl. A (+31%) and German media company Kabel Deutschland Holding AG (+35%) were among the Fund’s top-performing individual holdings. 19 INTERNATIONAL OPPORTUNITIES FUND Although active currency management is not a central facet of the Fund’s investment process, currency fluctuations may at times affect the Fund’s performance. The Fund did well by having less exposure to securities denominated in the weaker Japanese yen than its benchmark index. The Fund also benefitted from having some exposure to companies whose securities are denominated in the US dollar, as the US dollar appreciated during the period. During the period, the Fund increased its allocation to companies in the Consumer Discretionary and Industrials sectors while reducing its exposure to the Information Technology and Telecommunication Services sectors. Fiscal Period-End Investment Posture As of March 31, 2013, the Fund’s primary economic sector allocations included Consumer Discretionary, Financials and Information Technology. In terms of country allocations, the Fund’s most significant weightings, excluding short-term investments, at period-end were the United Kingdom, Japan and Switzerland. Country-level weightings generally should be considered a residual of the Fund’s stock selection process rather than a major, proactive facet of its investment strategy. Sincerely, JAMES G. GENDELMAN MUNISH MALHOTRA, CFA PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to September 30, 2004 and from October 2011 through March 2013, the performance returns for the International Opportunities Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 20 INTERNATIONAL OPPORTUNITIES FUND OVERVIEW March 31, 2013 (Unaudited) The International Opportunities Fund invests primarily in common stocks of foreign companies that are selected for their long-term growth potential. The Fund may invest in companies of any size throughout the world. It normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries. Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the United States. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.65% NET EXPENSES*† 1.60% NET ASSETS $118,988,472 NET ASSET VALUE PER SHARE $13.86 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS LIBERTY GLOBAL, INC. SERIES C 3.25% ROCHE HOLDING AG 2.99% NESTLÉ S.A. 2.93% DIAGEO PLC 2.73% TELECITY GROUP PLC 2.72% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the International Opportunities Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the International Opportunities Fund (for the period prior to September 30, 2004 and from October 2011 through March 2013) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. For the period beginning October 2004 through December 2005, performance returns for the International Opportunities Fund would be higher but for the reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on March 31, 2003. Total returns are based on net change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia, and the Far East (EAFE). 21 SCHEDULE OF INVESTMENTS MARSICO INTERNATIONAL OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Rolls-Royce Holdings PLC* $ % Alternative Carriers Ziggo N.V. Apparel, Accessories & Luxury Goods Adidas A.G. Swatch Group AG Automobile Manufacturers Bayerische Motoren Werke AG Honda Motor Co., Ltd. Hyundai Motor Company Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Kabel Deutschland Holding AG Liberty Global, Inc. Series C* Naspers Ltd. - Cl. N Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Computer Storage & Peripherals Seagate Technology PLC Construction & Farm Machinery & Heavy Trucks Komatsu Ltd. Department Stores Next PLC Distillers & Vintners Diageo PLC Pernod-Ricard S.A. Diversified Banks Barclays PLC BNP Paribas Mizuho Financial Group, Inc. Standard Chartered PLC Diversified Capital Markets UBS A.G. Electrical Components & Equipment Schneider Electric S.A. Gas Utilities ENN Energy Holdings Ltd. Health Care Services Fresenius S.E. & Company KGaA COMMON STOCKS (continued) Hotels, Resorts & Cruise Lines InterContinental Hotels Group PLC $ % Industrial Machinery FANUC Corporation Internet Retail Rakuten, Inc. Internet Software & Services Baidu, Inc. Spon. ADR* DeNA Co., Ltd. MercadoLibre, Inc. Telecity Group PLC Yandex N.V. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Life & Health Insurance AIA Group Ltd. Movies & Entertainment Imax Corporation* Oil & Gas Drilling Seadrill Ltd. Oil & Gas Exploration & Production CNOOC Ltd. Tullow Oil PLC Packaged Foods & Meats Danone S.A. Nestlé S.A. Pharmaceuticals Novo Nordisk A/S - B Shares Perrigo Company Roche Holding AG Shire PLC Railroads Canadian National Railway Company Canadian Pacific Railway Ltd. Real Estate Operating Companies BR Malls Participacoes S.A. Global Logistic Properties Ltd. Retail REITs Unibail-Rodamco S.E. Semiconductors ARM Holdings PLC Taiwan Semiconductor Manufacturing Co., Ltd. Spon. ADR * Non-income producing. See notes to financial statements. 22 SCHEDULE OF INVESTMENTS Number of Shares Value Percent of Net Assets COMMON STOCKS (continued) Specialty Stores Dufry A.G.* $ % Trading Companies & Distributors Marubeni Corporation TOTAL COMMON STOCKS (Cost $89,753,098) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $5,425,300) TOTAL INVESTMENTS (Cost $95,178,398) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Argentina $ % Belgium Brazil Canada China/Hong Kong Denmark France Germany Ireland Japan Netherlands Norway Russia Singapore South Africa South Korea Switzerland Taiwan United Kingdom United States(1) $ % Includes short-term securities. * Non-income producing. See notes to financial statements. 23 FLEXIBLE CAPITAL FUND INVESTMENT REVIEW BY MUNISH MALHOTRA AND JORDON LAYCOB (UNAUDITED) The Marsico Flexible Capital Fund posted a total return of +8.16% for the six-month fiscal period ended March 31, 2013. The Fund underperformed the S&P 500 Index, which we consider to be the Fund’s benchmark index and which had a total return of +10.19%. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. The Fund and the stocks and markets in which it invests are subject to general risks that include periods of turbulence, instability, decline, and cyclical change, and that investors may continue to avoid investments in equity securities generally. Please see the Prospectus for more information. The Fund’s performance shortfall relative to its benchmark index was attributable, in part, to stock selection in the Financials sector. Financials was the strongest-performing sector of the S&P 500 index with a return of +18%. In comparison, the Fund’s Financials sector return was just +7%. Much of the underperformance was attributable to the Fund’s diversified financials holdings including bank Capital One Financial Corporation (-5%) and Brazil-based financial settlements company CETIP S.A. – Mercados Organizado (-9% prior to being sold). An elevated cash level, which we maintain as a buying reserve and as a defensive measure against adverse market conditions, was a further detractor to performance. Cash and cash equivalents averaged approximately 9% of the Fund’s net assets during the six-month period. The Fund’s elevated cash and modest allocation to fixed-income securities had a dampening effect to some degree on performance results during a time of generally stronger equity returns. (The Fund’s benchmark index holds no cash or fixed income securities.) Stock selection and an underweight allocation to the strong-performing Health Care sector also hurt performance. Pharmacy benefit management company Express Scripts Holding Company slid -7%. Stock selection in the Information Technology sector also detracted from performance. VMware, Inc. – Cl. A, a provider of virtualization software and services, tumbled -22% prior to being sold from the Fund. Enterprise software company Red Hat, Inc. (-7%) also posted a negative return. There were several factors that aided performance during the period, led by stock selection and an overweight allocation to the Consumer Discretionary sector. The Fund had, on average, more than twice the allocation to the Consumer Discretionary sector as compared to the S&P 500 Index. This positioning benefitted the Fund, as Consumer Discretionary was one of the best-performing sectors of the benchmark index. Several of the Fund’s media positions posted double-digit gains, including Virgin Media, Inc. (+24% during the period held by the Fund) and Liberty Global, Inc. Series C (+10%). Liberty Global, a leading international cable operator, acquired Virgin Media during the period. Home improvement retailer Lowe’s Companies, Inc. (+27%) was another important contributor to performance. Stock selection in the Consumer Staples and Materials sectors was strong. Consumer Staples holdings were led by Green Mountain Coffee Roasters, Inc. (+25%) and Constellation Brands, Inc. – Cl. A (+43%). Constellation Brands’s stock price soared as it appeared poised to gain control over the distribution of Corona beer in the US. In Materials, specialty chemical company LyondellBasell Industries N.V. - Cl. A (+27%) was a stand-out performer. 24 FLEXIBLE CAPITAL FUND The Fund benefitted from having an overweight allocation to the Financials sector and by being underweight the weak-performing Information Technology sector. During the period, the Fund increased its allocations to the Consumer Staples and Industrials sectors, while reducing exposure to the Financials and Information Technology sectors. The Fund reduced its exposure to international securities in favor of emphasizing investments in the US. Relative to much of the world, we believe the US to be further along in terms of de-leveraging, and its economy appears to be stabilizing or improving in a number of respects. The Flexible Capital Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. Fiscal Period-End Investment Posture As of March 31, 2013, the Fund’s primary economic sector allocations included Consumer Discretionary, Financials and Industrials. At period-end, the Fund had no exposure to the Utilities sector. During the period, the Fund’s investments emphasized investments in US equities and select foreign securities that we considered to be attractively valued. The Fund also held a few investments in fixed-income and preferred securities that we believed to offer equity-like return potential. Sincerely, MUNISH MALHOTRA, CFA JORDON S. LAYCOB PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the period prior to February 1, 2011, the performance returns for the Flexible Capital Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 25 FLEXIBLE CAPITAL FUND OVERVIEW March 31, 2013 (Unaudited) The Flexible Capital Fund invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential. The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments. TOTAL ANNUAL OPERATING EXPENSES* 1.44% NET ASSETS $644,884,091 NET ASSET VALUE PER SHARE $16.10 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS LIBERTY GLOBAL, INC. SERIES C 4.39% AUTOZONE, INC. 4.08% LOWE'S COMPANIES, INC. 3.95% MONDELEZ INTERNATIONAL, INC. - CL. A 3.76% UNITED RENTALS, INC. 2.97% * The Total Annual Operating Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratio disclosed in this report. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Flexible Capital Fund (for the period prior to February 1, 2011) reflect a fee waiver in effect; in the absence of such a waiver, the returns would be reduced. This chart assumes an initial investment of $10,000 made on December 29, 2006 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. 26 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense TransDigm, Inc. $ % Apparel Retail Foot Locker, Inc. Application Software Model N, Inc.* Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Celgene Corporation* Gilead Sciences, Inc.* Broadcasting CBS Corporation - Cl. B Television Broadcasts Ltd. Cable & Satellite Liberty Global, Inc. Series C* Casinos & Gaming Wynn Resorts Ltd. Commodity Chemicals LyondellBasell Industries N.V. - Cl. A Communications Equipment QUALCOMM, Inc. Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Consumer Finance Capital One Financial Corporation Distillers & Vintners Constellation Brands, Inc. - Cl. A* Diversified Banks Standard Chartered PLC Food Retail Natural Grocers by Vitamin Cottage, Inc. * Footwear NIKE, Inc. - Cl. B Health Care Equipment Hologic, Inc.* COMMON STOCKS (continued) Health Care Services Express Scripts Holding Company* $ % Home Improvement Retail Lowe's Companies, Inc. Internet Retail priceline.com, Inc.* Internet Software & Services Equinix, Inc.* Google, Inc. - Cl. A* Yahoo!, Inc.* IT Consulting & Other Services Cognizant Technology Solutions Corporation - Cl. A* Life & Health Insurance AIA Group Ltd. Movies & Entertainment Viacom, Inc. - Cl. B Oil & Gas Equipment & Services Schlumberger Ltd. Oil & Gas Refining & Marketing Phillips 66 Oil & Gas Storage & Transportation Kinder Morgan, Inc. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Green Mountain Coffee Roasters, Inc.* Mondelez International, Inc. - Cl. A Pinnacle Foods, Inc.* Railroads CSX Corporation Real Estate Operating Companies Global Logistic Properties Ltd. Regional Banks BankUnited, Inc. Restaurants Bloomin' Brands, Inc.* Specialized Finance Moody's Corporation Systems Software Red Hat, Inc.* * Non-income producing. See notes to financial statements. 27 SCHEDULE OF INVESTMENTS MARSICO FLEXIBLE CAPITAL FUND SCHEDULE OF INVESTMENTS (continued) March 31, 2013 (Unaudited) Number of Shares/ Par Value Value Percent of Net Assets COMMON STOCKS (continued) Trading Companies & Distributors MRC Global, Inc.* $ % United Rentals, Inc.* W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $496,570,615) CORPORATE BONDS Aerospace & Defense TransDigm, Inc., 7.750%, 12/15/18 $ Cable & Satellite CCO Holdings LLC, 7.250%, 10/30/17 Dish DBS Corp., 6.625%, 10/1/14 Casinos & Gaming Marina District Finance Company, Inc., 9.500%, 10/15/15 Real Estate Services CB Richard Ellis Services, Inc., 11.625%, 6/15/17 Research & Consulting Services Nielsen Finance Co., 7.750%, 10/15/18 Wireless Telecommunication Services Crown Castle International Corp., 7.125%, 11/1/19 TOTAL CORPORATE BONDS (Cost $35,133,426) INTERNATIONAL BONDS Alternative Carriers Ziggo Bond Co. 144A, 8.000%, 5/15/18 € TOTAL INTERNATIONAL BONDS (Cost $8,269,002) PREFERRED STOCKS Thrifts & Mortgage Finance First Niagara Financial Group, Inc., Series B, 8.625% TOTAL PREFERRED STOCKS (Cost $5,319,975) Number of Shares/ Warrants Value Percent of Net Assets WARRANTS Oil & Gas Storage & Transportation Kinder Morgan, Inc., Strike Price: $40.00, Expiration Date: May 25, 2017* $ % TOTAL WARRANTS (Cost $527,954) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $8,773,272) TOTAL INVESTMENTS (Cost $554,594,244) Cash and Other Assets, Less Liabilities NET ASSETS $ % * Non-income producing. See notes to financial statements. 28 GLOBAL FUND INVESTMENT REVIEW BY TOM MARSICO AND JIM GENDELMAN (UNAUDITED) The Marsico Global Fund posted a total return of (US$) +9.73% for the six-month fiscal period ended March 31, 2013. The Fund’s return modestly outperformed that of the MSCI All Country World Index (“MSCI ACWI Index”), which we consider to be the Fund’s benchmark index and which had a total return of (US$) +9.57%. The MSCI ACWI Index measures equity market performance in the global developed and emerging markets. Please see the Fund Overview for more detailed information about the Fund’s performance for various time periods ended March 31, 2013. The performance data for the Fund quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com.(1) This review highlights Fund performance over a six-month fiscal period. Shareholders should keep in mind that the Fund is intended for long-term investors who hold their shares for substantially longer periods of time. You should also keep in mind that our views on all investments discussed in this report are subject to change at any time. References to specific securities, industries, and sectors discussed in this report are not recommendations to buy or sell such securities or related investments, and the Fund may not necessarily hold these securities or investments today. Please see the accompanying Schedule of Investments for the percentage of the Fund’s portfolio represented by the securities mentioned in this report as of the end of the reporting period. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, differences in securities regulations and accounting standards, possible changes in taxation, limited public information, and other factors. In addition, the Fund and the stocks and markets in which it invests are subject to other general risks that include periods of turbulence, instability, decline, and cyclical change, and that investors may continue to avoid investments in equity securities generally. Please see the Prospectus for more information. The Global Fund’s outperformance versus the MSCI ACWI Index was partially attributable to strong stock selection and positioning in the Health Care and Materials sectors. Health Care was a strong-performing sector of the benchmark index and the Fund did well by having an overweight posture in the sector as compared to the index. A number of the Fund’s pharmaceutical and biotechnology holdings posted sizeable stock price gains, including Roche Holding AG (+27%), Gilead Sciences, Inc. (+40%), Biogen Idec Inc. (+27%) and Bristol-Myers Squibb Company (+29%). The Fund’s sole holding in the Materials sector, LyondellBasell Industries N.V. – Cl.A, gained +23% and was sold. Materials was a weak-performing area of the MSCI ACWI Index and the Fund benefitted from having very little exposure to the sector. Other individual holdings having a material, positive effect on Fund performance included capital goods company Rolls-Royce Holdings PLC (+22%) and media position Kabel Deutschland Holding AG (+32%). From a sector allocation standpoint, the Fund benefitted from having a significant overweight allocation to the strong-performing Consumer Discretionary sector while being underweight the Energy and Telecommunication Services sectors. Active currency management is not a central facet of the Fund’s investment process, but fluctuations in major world currencies can affect performance. During this six-month period, the Fund’s performance was bolstered by having very little exposure to companies whose securities are denominated in the Japanese yen, which weakened considerably in the period, and by having an overweight allocation to securities denominated in the US dollar, which strengthened. There were a few negative performance factors during the period. Financials was the strongest-performing sector of the MSCI ACWI Index with a return of +16% and the Fund’s performance was hurt by having an underweight allocation to the sector. Further, the Fund’s Financials sector return of +12% trailed the return of the pertinent benchmark index sector. A position in Brazilian real estate company BR Malls Participacoes S.A. (-9% prior to being sold) was a primary detractor within the sector. 29 GLOBAL FUND A few of the Fund’s Information Technology holdings experienced significant stock price declines. Hardware manufacturer Fusion-io, Inc. (-30%) and Chinese Internet services company Baidu, Inc. Spon. ADR (-18%) each posted negative returns and were sold from the Fund. Apple, Inc. was one of the largest individual holdings in the Fund early in the reporting period and was also a significant constituent of the benchmark index. The Fund sold Apple in late 2012, owing to concerns about the company’s future revenue growth. Although the Fund benefitted from selling Apple before further stock price declines in 2013, Apple’s stock posted a return of -23% during the period it was held in the Fund and detracted from relative performance, as the Fund’s position size in Apple was larger, on average, than the size of the position in the benchmark index. Certain individual positions struggled. Pharmaceutical company Perrigo Company (-14%), athletic apparel company lululemon athletica, inc. (-17%) and casino operator Wynn Macau Ltd. (-3%) each sustained losses. Perrigo and Wynn Macau were sold from the Fund during the period. Mead Johnson Nutrition Company (-19%, also sold in the period) experienced stock price pressure after the company warned that slowing international growth for its baby formula products could affect future revenue and profit growth. The Global Fund has, during various periods since its inception, tended to have a relatively high portfolio turnover level. This is attributable in part to the Fund’s investment style. Although the Fund may hold core positions for some time, it may change its portfolio composition quickly to take advantage of new opportunities, preserve capital or limit losses. During the period, the Fund increased its investments in the Industrials and Health Care sectors while reducing investments in Information Technology, Energy and Consumer Staples. Fiscal Period-End Investment Posture As of March 31, 2013, the Fund’s primary economic sector allocations were Consumer Discretionary, Industrials, Health Care and Consumer Staples. The Fund had no investments in the Utilities sector. The Fund’s most significant country allocations were the US, Switzerland, the United Kingdom and France. Sincerely, THOMAS F. MARSICO JAMES G. GENDELMAN PORTFOLIO MANAGERS Total returns are based on net change in net asset value assuming reinvestment of distributions. For the periods prior to January 1, 2009, from April 2009 through May 2009, and from January 2012 through March 2013, the performance returns for the Global Fund reflect a fee waiver in effect; in the absence of such a waiver, the returns would have been reduced. For the one-month period of June 2009, performance returns for the Global Fund would have been higher but for the reimbursement of fees waived previously. A redemption fee of 2% may be imposed on redemptions or exchanges of Fund shares owned for 30 days or less. Please see the Prospectus for more information. 30 GLOBAL FUND OVERVIEW March 31, 2013 (Unaudited) The Global Fund invests primarily in common stocks that are selected for their long-term growth potential. The Fund invests in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including the securities of companies economically tied to emerging markets. Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the US or doing business outside the US (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities). The Fund will invest its assets in various regions and countries, including the US, that encompass not less than three different countries overall. The Fund may hold an unlimited number of common stocks. TOTAL ANNUAL OPERATING EXPENSES* 1.71% NET EXPENSES*† 1.61% NET ASSETS $53,217,994 NET ASSET VALUE PER SHARE $12.63 GROWTH OF $10,000(1)(2) PERFORMANCE COMPARISON SECTOR ALLOCATION(3) TOP FIVE HOLDINGS ROCHE HOLDING AG 4.95% ROLLS-ROYCE HOLDINGS PLC 4.58% BIOGEN IDEC INC. 3.90% EBAY, INC. 3.76% GOOGLE, INC. - CL. A 3.62% * The Total Annual Operating Expenses and Net Expenses are reflective of the information disclosed in the Funds’ Prospectus dated February 1, 2013 and may differ from the expense ratios disclosed in this report. † Marsico Capital Management, LLC (the “Adviser”) has entered into a written expense limitation and fee waiver agreement under which it has agreed to limit the total expenses of the Global Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the Fund’s average net assets until January 31, 2014. This expense limitation and fee waiver agreement may be terminated by the Adviser at any time after January 31, 2014, upon 15 days prior notice to the Fund and its administrator. The Adviser may recoup from the Fund fees previously waived or expenses previously reimbursed by the Adviser with respect to the Fund pursuant to this agreement (or a previous expense limitation agreement) if such reimbursement does not cause the Fund to exceed the expense limitation currently in effect and the reimbursement is made within three years after the year in which the Adviser waived the fee or reimbursed the expense. The performance data quoted here represent past performance, and past performance is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 888-860-8686 or visit www.marsicofunds.com. A redemption fee may be imposed on redemptions or exchanges of Fund shares held for 30 days or less. The performance included in the chart and graph does not reflect the deduction of taxes on Fund distributions or the redemption of Fund shares. All indices are unmanaged and investors cannot invest directly in an index. The performance returns for the Global Fund (for the period prior to January 1, 2009, from April 2009 through May 2009 and from January 2012 through March 2013) reflect a fee waiver in effect; in absence of such a waiver, the returns would be reduced. For the one-month period June 2009, performance returns for the Global Fund would have been higher but for reimbursement of fees waived previously. This chart assumes an initial investment of $10,000 made on June 29, 2007 (inception). Total returns are based on change in NAV, assuming reinvestment of distributions. Sector weightings represent the percentage of the Fund’s investments (excluding cash equivalents) in certain general sectors. These sectors may include more than one industry. The Fund’s portfolio composition is subject to change at any time. The MSCI ACWI (All Country World Index) Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global developed and emerging markets. 31 SCHEDULE OF INVESTMENTS MARSICO GLOBAL FUND SCHEDULE OF INVESTMENTS March 31, 2013 (Unaudited) Number of Shares Value Percent of Net Assets COMMON STOCKS Aerospace & Defense Precision Castparts Corp. $ % Rolls-Royce Holdings PLC* Alternative Carriers Ziggo N.V. Apparel Retail The TJX Companies, Inc. Apparel, Accessories & Luxury Goods Compagnie Financière Richemont SA Hermes International lululemon athletica, inc.* Luxottica Group SpA Spon. ADR Automobile Manufacturers Tesla Motors, Inc.* Automotive Retail AutoZone, Inc.* Biotechnology Biogen Idec Inc.* Gilead Sciences, Inc.* Brewers Anheuser-Busch InBev N.V. Cable & Satellite British Sky Broadcasting Group PLC Comcast Corporation - Cl. A Kabel Deutschland Holding AG Construction & Farm Machinery & Heavy Trucks Cummins, Inc. Diversified Banks Wells Fargo & Company Electrical Components & Equipment Eaton Corporation PLC Footwear NIKE, Inc. - Cl. B Home Improvement Retail The Home Depot, Inc. Hotels, Resorts & Cruise Lines Starwood Hotels & Resorts Worldwide, Inc. Hypermarkets & Super Centers PriceSmart, Inc. Industrial Machinery Pentair Ltd. COMMON STOCKS (continued) Internet Software & Services eBay, Inc.* $ % Google, Inc. - Cl. A* IT Consulting & Other Services Accenture plc - Cl. A Oil & Gas Equipment & Services Schlumberger Ltd. Other Diversified Financial Services Citigroup, Inc. Packaged Foods & Meats Danone S.A. Nestlé S.A. Pharmaceuticals Bristol-Myers Squibb Company Roche Holding AG Railroads Canadian Pacific Railway Ltd. Real Estate Operating Companies Global Logistic Properties Ltd. Restaurants Starbucks Corporation Trading Companies & Distributors W.W. Grainger, Inc. TOTAL COMMON STOCKS (Cost $42,174,790) SHORT-TERM INVESTMENTS State Street Institutional Treasury Money Market Fund, 0.000% TOTAL SHORT-TERM INVESTMENTS (Cost $1,586,109) TOTAL INVESTMENTS (Cost $43,760,899) Liabilities, Less Cash and Other Assets ) ) NET ASSETS $ % * Non-income producing. See notes to financial statements. 32 SCHEDULE OF INVESTMENTS SUMMARY OF INVESTMENTS BY COUNTRY Country Market Value Percent of Investment Securities Belgium $ % Canada France Germany Ireland Italy Netherlands Singapore Switzerland United Kingdom United States(1) $ % Includes short-term securities. See notes to financial statements. 33 FINANCIAL STATEMENTS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2013 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND ASSETS Investments, at value (cost $663,775, $501,418, $233,720, $95,178, $554,594, and $43,761, respectively) $ $ Cash — Foreign currency (cost $0, $0, $0, $67, $0, and $0, respectively) — — Receivable for investments sold — Receivable for capital stock sold Interest and dividends receivable Prepaid expenses and other assets Total Assets LIABILITIES Payable for investments purchased Payable for capital stock redeemed Payable to investment adviser Accrued trustees' fees Accrued distribution fee Accrued professional fees 66 45 Accrued transfer agent fees and expenses Accrued printing expenses 71 Accrued expenses and other liabilities 45 34 Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF Paid-in-capital $ $ Undistributed net investment income (accumulated net investment loss) ) ) Accumulated net realized gain (loss) on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations NET ASSETS $ $ SHARES OUTSTANDING, $0.001 par value (Unlimited shares authorized) NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE (NET ASSETS/SHARES OUTSTANDING)* $ $ * Not in thousands, based on unrounded net assets and shares outstanding. See notes to financial statements. 34 FINANCIAL STATEMENTS MARSICO 21st CENTURY FUND MARSICO INTERNATIONAL OPPORTUNITIES FUND MARSICO FLEXIBLE CAPITAL FUND MARSICO GLOBAL FUND $ 12 — — — 67 — — 27 34 7 58 28 — 71 22 96 28 9 27 5 69 38 83 12 36 11 39 6 46 33 31 21 $ ) $ 35 FINANCIAL STATEMENTS STATEMENTS OF OPERATIONS FOR THE SIX-MONTH PERIOD ENDED March 31, 2013 (Unaudited) (Amounts in thousands) MARSICO FOCUS FUND MARSICO GROWTH FUND INVESTMENT INCOME Dividends (net of $0, $193, $80, $87, $176, and $27, respectively of non-reclaimable foreign withholding taxes) $ $ Interest 5 — Total Investment Income EXPENSES Investment advisory fees Distribution fees Transfer agent fees and expenses Trustees' fees and expenses 94 Professional fees 83 Printing and postage expenses 72 Fund administration fees 95 86 Custody and fund accounting fees 92 87 Miscellaneous 53 37 Federal and state registration fees 25 28 Total Expenses Less waiver of expenses and expenses paid indirectly (1
